FILED
                             NOT FOR PUBLICATION                              NOV 24 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SHEKHAR VASANT RAHATE,                           No. 11-70722

              Petitioner,                        Agency No. A096-574-262

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 19, 2014**
                               San Francisco, California

Before: NOONAN, FERNANDEZ, and IKUTA, Circuit Judges.

       Shekhar Vasant Rahate, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (BIA) order dismissing his appeal of an

Immigration Judge’s (IJ) denial of his application for asylum, withholding of

removal, and relief under the United Nations Convention Against Torture (CAT).

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not err in rejecting Rahate’s claim that extraordinary

circumstances excused his failure to file his asylum application within the one-year

limitation period. Rahate’s reliance on his wife’s representation that she would file

a petition on his behalf is not an “extraordinary circumstance” enumerated in the

regulation. See 8 C.F.R. § 208.4(a)(5). Moreover, Rahate could have pursued

asylum and adjustment of status concurrently, so his failure to meet the one-year

deadline was not directly related to his application for other relief. See id.

Accordingly, the BIA did not err in dismissing Rahate’s asylum application as

untimely. See 8 U.S.C. § 1158(a)(2)(B).

      Substantial evidence supports the BIA’s conclusion that the threatening

phone calls during a one-week period and the single incident of violence Rahate

experienced more than fifteen years ago did not constitute past persecution for

purposes of Rahate’s application for withholding of removal. See Prasad v. INS,

47 F.3d 336, 339 (9th Cir. 1995). Substantial evidence also supports the BIA’s

conclusion that Rahate did not establish that it is more likely than not that he would

face future persecution in India. See 8 C.F.R. § 1208.16(b)(2); INS v. Stevic, 467

U.S. 407, 429–30 (1984). More than fifteen years have passed since Rahate’s

attackers attempted to contact Rahate, and Rahate concedes that there is no

evidence that anyone in India is still looking for him. Further, Rahate visited India


                                           2
for two weeks in 2002 without harm. See Loho v. Mukasey, 531 F.3d 1016,

1017–18 (9th Cir. 2008).

      Rahate neglected to contest the denial of CAT relief in his opening brief to

this court and so he has waived that claim. See Rizk v. Holder, 629 F.3d 1083,

1091 n.3 (9th Cir. 2011). In any event, Rahate failed to demonstrate that it is more

likely than not that he will be tortured in India by or with the acquiescence of a

government official. See Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir. 2003).

      PETITION DENIED.




                                          3